Exhibit 10.1

May 14, 2019

Torben Straight Nissen, Ph.D.

[* * *]

[* * *]

Re:      Resignation and Post-Employment Senior Advisory Role

Dear Torben:

This letter agreement (the “Agreement”) confirms the receipt of your resignation
from Rubius Therapeutics, Inc. (the “Company”), effective July 24, 2019 (the
“Separation Date”).   The Company’s Board of Directors (the “Board”) appreciates
your contributions and would like to make this transition as seamless as
possible.  With this in mind, we are proposing an arrangement that affirms the
terms of your employment with the Company until the Separation Date and,
thereafter, sets forth the terms of your role to provide post-employment
assistance to the Company as a non-employee senior advisor. Effective on the
Separation Date, you hereby resign from your role as President of the Company
and from any other officer or director position you hold with the Company or any
affiliate.

1.         Post-Employment Senior Advisor Role

Provided that you satisfy each of the Conditions (as defined below),  from the
Separation Date through July 24, 2020 (unless you or the Company elect an
earlier date after providing at least thirty (30) days written notice),  you
will serve in a non-employee senior advisor role (a “Senior Advisor”).  The time
period between the Separation Date and the last date that you serve as a Senior
Advisor, whether it is on July 24, 2020 or an earlier date (as described in the
previous sentence) shall be referred to as the “Senior Advisor Period”.  As a
Senior Advisor, you will provide assistance to the Company remotely and on an
as-needed basis.  The time commitment in the Senior Advisor role shall not
exceed ten (10) hours per month.  You agree to work cooperatively with the
Board, the CEO and other members of the Company’s management team during the
Senior Advisor Period.

2.         Compensation,  Benefits and Equity

(a)                                Until the Separation Date,  your employment
will continue pursuant to your Employment Agreement dated July 2, 2018 (the
“Employment Agreement”), including that you will (i) continue to be paid your
current base salary (the “Base Salary”); (ii) remain eligible to participate in
the Company’s group employee benefit plans; and (iii) continue to vest in your
outstanding equity grants, including the outstanding stock options (the
“Options”) and restricted stock awards (the “RSAs”) held by you as of the date
hereof as a regular full-time employee,  all as provided in your Employment
Agreement.  Since you will not be employed by the Company on the date on which
any 2019 bonuses would be paid, you will not be eligible for any bonus
compensation for 2019.  On the Separation Date, all wages and benefits shall end
and,










notwithstanding anything to the contrary in the Company’s stock incentive plans
(as the same may be amended from time to time, the “Stock Plans”) and option and
restricted stock agreements entered into between you and the Company in
connection with each of your outstanding equity grants as of the date hereof
(together with the Stock Plans, the “Equity Documents”) or otherwise, except as
provided in Section 2(d)  below, you shall cease vesting in your outstanding
equity interests, including the Options and the RSAs.

(b)                                On the Separation Date, the Company will pay
you (i) any unpaid base salary earned through the Separation Date; and (ii) any
accrued but unused vacation through the Separation Date. The Company will also
reimburse you for any unpaid expense reimbursement subject to Company policies.

(c)                                During the Senior Advisor Period you will no
longer be an employee of the Company and, accordingly, you will no longer be
entitled to pay or benefits.

(d)                                If you satisfy each of the Conditions
(defined below), effective as of the Separation Date, and provided that (i) you
remain employed by the Company through July 24, 2019 and (ii) as of that date
you have not exercised any portion of the Option granted to you on February 15,
2018 (the “2018 Option”),  87,500 shares subject to the Option granted to you on
November 29, 2016,  as amended on February 15, 2018, and 3,396 shares subject to
the Option granted to you on April 3, 2017, as amended on February 15, 2018,
shall accelerate and become vested and exercisable.  For the avoidance of doubt,
if you exercise any portion of the 2018 Option on or prior to the Separation
Date, you shall not be entitled to any acceleration of your equity awards.1

(e)                                You and the Company acknowledge and agree
that that notwithstanding anything to the contrary in the Equity Documents,  (i)
effective as of the Separation Date, the portion of each Option that is unvested
as of the Separation Date (after giving effect to the acceleration set forth in
(d) above) shall terminate and be of no further force or effect, (ii) your
ability to exercise any portion of the 2018 Option shall terminate as of the
Separation Date, (iii) effective as of the date immediately following the
Separation Date, the vested portion of the 2018 Option shall terminate and be of
no further force or effect and (iv) you shall cease to be an Eligible
Participant (as defined in the Equity Documents) for purposes of the Options on
the Separation Date.  In addition, you and the Company acknowledge and agree
that notwithstanding anything to the contrary in the Equity Documents, all
vesting in your outstanding RSAs will cease as of the Separation Date.  Except
as set forth above, the portion of your Options that is vested as of the
Separation Date (after giving effect to the acceleration set forth in (d) above)
shall remain exercisable for the period of time following the Separation Date
set forth in the Equity Documents.

3.         Conditions

To receive the benefits set forth in this Agreement, you must satisfy each of
the following “Conditions”: (i) enter into, not revoke, and comply with this
Agreement, including but not limited to the Continuing Obligations (as defined
below); (ii) provide services as set forth in this

 

 

--------------------------------------------------------------------------------

1         A complete summary of your outstanding equity grants as of the date
hereof and as of July 24, 2019 (after giving effect to the acceleration and
forfeiture described in this Section) is set forth on Exhibit A.





2




Agreement to the reasonable satisfaction of the Board;  and (iii)  between July
22, 2019 and July 24, 2019, execute and return to the Company the General
Release of Claims attached hereto as Exhibit B.

 

4.         Restrictive Covenants

By executing this Agreement, you reaffirm the terms of the Employee
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement
dated November 21, 2016 (the “Restrictive Covenant Agreement”), which terms are
hereby incorporated as material terms of this Agreement.  The obligations under
the Restrictive Covenant Agreement shall continue during the Senior Advisor
Period as if you continued to be an employee and are supplemental to any
previously executed restrictive covenant agreements (together with the
Restrictive Covenant Agreement and Sections 5 and 6 of this Agreement, the
“Continuing Obligations”).

5.         Non-Disparagement

You agree to take no action or make any statements, written or oral, that are
disparaging about or adverse to the business interests of the Company or its
employees, directors, officers, agents, products or services, provided that this
shall not in any way affect your obligation to testify truthfully in a legal
proceeding.

6.         Future Cooperation

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with (i) the contemplation, prosecution and defense of
all phases of existing, past and future litigation about which the Company
believes you may have knowledge or information; and (ii) responding to requests
for information from regulatory agencies or other governmental authorities
(together “Cooperation Services”).  You further agree to make yourself available
to provide Cooperation Services at mutually convenient times during and outside
of regular business hours as reasonably deemed necessary by the Company’s
counsel.  The Company shall not utilize this section to require you to make
yourself available to an extent that would unreasonably interfere with full-time
employment responsibilities that you may have.  Cooperation Services include,
without limitation, appearing without the necessity of a subpoena to testify
truthfully in any legal proceedings in which the Company calls you as a
witness.  The Company shall pay for any reasonable travel expenses related to
your performance of Cooperation Services.

 

7.         Protected Disclosures and Other Protected Actions

Nothing contained in this Agreement limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission (a
“Government Agency”).  In addition, nothing contained in this Agreement limits
your ability to communicate with any Government Agency or otherwise participate
in any investigation or proceeding that may be conducted by any Government
Agency, including your ability to provide documents or other information,
without notice to the Company, nor does anything contained in this Agreement
apply to truthful testimony in litigation.  If you file any charge or complaint
with any Government Agency and if the Government Agency pursues any claim on
your behalf, or if any other third party pursues any claim on your behalf, you
waive any right to monetary or other individualized relief (either individually,





3




or as part of any collective or class action).  In addition, for the avoidance
of doubt, pursuant to the federal Defend Trade Secrets Act of 2016, you shall
not be held criminally or civilly liable under any federal or state trade secret
law or under this Agreement, the Restrictive Covenant Agreement, or any other
confidentiality agreement, for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

8.         Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement are
stated in gross amounts and shall be paid in amounts net of any such deductions
or withholdings.  Nothing in this Agreement shall be construed to require the
Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).  To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the
Code.  Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A 2(b)(2).

 

9.         Other Provisions

(a)                                Absence of Reliance.  In signing this
Agreement, you are not relying upon any promises or representations made by
anyone at or on behalf of the Company.

(b)                                Jurisdiction.  You and the Company hereby
agree that the state and federal courts in Suffolk County, Massachusetts shall
have the exclusive jurisdiction to consider any matters related to this
Agreement, including without limitation any claim of a violation of this
Agreement.  With respect to any such court action, you submit to the
jurisdiction of such courts and you acknowledge that venue in such courts is
proper.

(c)                                Governing Law; Interpretation.  This
Agreement shall be interpreted and enforced under the laws of the Commonwealth
of Massachusetts, without regard to conflict of law principles.  In the event of
any dispute, this Agreement is intended by the parties to be construed as a
whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either you or the Company or the “drafter” of
all or any portion of this Agreement.

(d)                                Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of the Restrictive Covenant Agreement) shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other





4




than those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by law.

(e)                                Waiver.  No waiver of any provision of this
Agreement shall be effective unless made in writing and signed by the waiving
party.  The failure of a party to require the performance of any term or
obligation of this Agreement, or the waiver by a party of any breach of this
Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

(f)                                Entire Agreement.  In signing this Agreement,
you are not relying upon any promises or representations made by anyone at or on
behalf of the Company except as set forth in this Agreement.  If signed, this
Agreement will become binding between you and the Company relating to the
subject matter herein.

(g)                                Effective Date.  This Agreement shall become
effective upon execution by both parties (the “Effective Date”).

(h)                                Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original, but all of which together shall constitute one
and the same document.  Facsimile and pdf signatures shall be deemed to have the
same legal effect as originals.

 

 

 

[Remainder of page intentionally left blank.]





5




Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a PDF copy of this letter within the time period
set forth above.

Very truly yours,

 

 

 

 

 

 

By:

/s/ Pablo Cagnoni

    

May 14, 2019

Name:

Pablo Cagnoni

 

Date

Title:

Chief Executive Officer

 

 

 

 

 

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.

 

 

 

 

 

/s/ Torben Straight Nissen, Ph.D.

    

May 14, 2019

Torben Straight Nissen, Ph.D.

 

Date





6




Exhibit A

Torben Straight Nissen – Summary of Outstanding Equity Grants as of May 14, 2019

 

Grant Date

Plan

Type(1)

Shares

Price

Total Vested

Total Unvested

11/29/2016

2014

ISO/NQ(2)

350,000

$0.18

–

350,000

4/3/2017

2014

ISO/NQ(2)

115,000

$0.19

–

115,000

2/15/2018

2014

ISO/NQ

333,500

$4.74

104,218

229,282

4/3/2017

2014

RS

460,000

$0.19

239,583

220,417

11/29/2016

2014

RS(3)

1,400,000

$0.18

845,833

554,167

1/31/2019

2018

ISO/NQ

175,000

$13.69

–

175,000

 

 

Torben Straight Nissen – Summary of Outstanding Equity Grants as of July 24,
2019

 

Grant Date

Plan

Type(1)

Shares

Price

Total Vested

Total Unvested

11/29/2016

2014

ISO/NQ(2)

350,000

$0.18

175,000

–

4/3/2017

2014

ISO/NQ(2)

115,000

$0.19

32,146

–

2/15/2018

2014

ISO/NQ

333,500

$4.74

104,218(4)

–

4/3/2017

2014

RS

460,000

$0.19

258,750

201,250

11/29/2016

2014

RS(3)

1,400,000

$0.18

933,333

466,667

1/31/2019

2018

ISO/NQ

175,000

$13.69

–

–

 

(1)      All stock options are ISOs to the extent permitted under applicable tax
law and non-qualified stock options for the remainder.

(2)      These options are milestone options. They vest 50% upon the closing of
a specified transaction, 25% upon the first anniversary of the closing of the
Company’s initial public offering and 12.5% upon each of the second and third
anniversaries of the closing of the initial public offering.

(3)      The shares were issued pursuant to the early exercise of a stock option
granted to Dr. Straight Nissen and commenced vesting on November 21, 2016.

(4)      These shares will be vested but not exercisable on July 24, 2019 and
will cancel on July 25, 2019.





7




Exhibit B

General Release of Claims

In consideration for certain of the benefits described in letter agreement
between Torben Straight Nissen, Ph.D. (“you”) and Rubius Therapeutics, Inc. (the
“Company”) dated May 14, 2019 (the “Letter Agreement”), to which you acknowledge
you would otherwise not be entitled, including those described in Section 2(d)
of the Letter Agreement, you voluntarily release and forever discharge the
Company, its affiliated and related entities, its and their respective
predecessors, successors and assigns, its and their respective employee benefit
plans and fiduciaries of such plans, and the current and former officers,
directors, shareholders, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when you sign this General Release of Claims, you have, ever had, now
claim to have or ever claimed to have had against any or all of the
Releasees.  This General Release of Claims includes, without limitation, all
Claims:

·



relating to your employment by the Company and your decision that your
employment with the Company will end;

·



of wrongful discharge or violation of public policy;

·



of breach of contract;

·



of defamation or other torts;

·



of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and Title
VII of the Civil Rights Act of 1964);

·



under any other federal or state statute (including, without limitation, Claims
under the Fair Labor Standards Act);

·



for wages, bonuses, incentive compensation, commissions, additional stock
grants, unvested stock options, vacation pay, severance pay or benefits,
including under any plan or agreement, or for any other compensation or
benefits, and

·



for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this General Release of Claims shall not affect your
rights under the Letter Agreement, any vested rights under the Company’s
employee benefit plans, or your rights under the Indemnification Agreement that
you and the Company entered into dated July 17, 2018 (the “Indemnification
Agreement”), nor shall it release claims that cannot be released as a matter of
law.

You are advised to consult with an attorney before signing this General Release
of Claims.  This is a legal document.  Your signature will commit you to its
terms.  By signing below, you acknowledge that you have carefully read and fully
understand all of the provisions of this General Release of Claims and that you
are knowingly and voluntarily entering into this General Release of Claims.





8




 

    

 

Torben Straight Nissen, Ph.D.

 

Date

 

9

